Citation Nr: 1817130	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  06-26 058	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 as a result of  hospital treatment for service connected disability in excess of 21 days for the period beginning April 2, 2003.  

2.  Entitlement to a rating in excess of 20 percent for a post-operative medial meniscectomy of the right knee.

3.  Entitlement to service connection for trench foot.

4.  Entitlement to a rating excess of 10 percent for gastritis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1983 to November 1985.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in September 2010.  Pursuant to development requested by this remand, an additional claim then on appeal to the Board for service connection for a left knee disability was granted by a February 2017 rating decision; as such, the issues remaining before the Board are as listed on the Title Page.   

The claims for increased ratings for the service connected right knee injury and gastritis addressed in the REMAND portion of the decision below require additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt with respect to this question in the Veteran's favor, the service connected right knee disability which required hospitalization beginning April 2, 2003, necessitated treatment or observation for a period in excess of 21 days.  

2.  The weight of the credible evidence is against a conclusion that the Veteran has a disability due to trench foot that is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for a temporary 100 percent for service connected disability requiring hospital treatment or observation for the period beginning April 2, 2003, are met.  U.S.C. § 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.29 (2017). 


2.  The criteria for service connection for trench foot are not met.  U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor his representative has raised any issues concerning the duty to notify or assist with respect to the claims adjudicated herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In this regard, while the Veteran has not been afforded a formal examination or medical opinion regarding the claim for service connection for trench foot for compensation purposes, such an examination or opinion is not required absent evidence indicating that the Veteran has a current disability due to trench foot that may be related to service.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the Board has found any report by the Veteran linking a current disability due to trench foot to service to lack credibility or competency, and there is no evidence credibly indicating that the Veteran has a current disability due to trench foot that is related to service.  In the absence of such indication, an examination or opinion addressing the claim for service connection for trench foot for VA compensation purposed is not required.  Id.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A. Claim for benefits under 38 C.F.R. § 4.29

A temporary total disability rating will be assigned under 38 C.F.R. § 4.29  when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period exceeding 21 days or hospital observation at VA expense for a service-connected disability for a period exceeding 21 days. 
38 C.F.R. § 4.29. 

The record reflects that the Veteran, who resides in Germany, received treatment for a period from April 2, 2003, to April 23, 2003, at a private orthopedic clinic in Germany.  Documents associated with this treatment reflect instructions for "Knee School," and shortly after this treatment, the Veteran underwent a right knee arthroscopy, subtotal medial meniscectomy, smoothing of cartilage, and partial synovectomy on an outpatient basis on May 6, 2003.  As such, and while requests for the complete records from the treatment in question to definitively establish this fact have not been successful, the Board finds sufficient evidence in the record for the purposes of this decision to infer that the treatment in question was for service connected right knee disability.  

The treatment from April 2, 2003, to April 23, 2003, was for a period of 21 days; as such, it did not exceed a period of 21 and such was the basis for the denial of the claim by the February 2005 rating decision on appeal.  However, the Veteran asserted that the right knee condition required continual care after April 23, 2003, until the time of May 6, 2003, surgery, and stated that he was discharged on April 23 only because beds were no longer available, not because care was no longer needed, as his knee was still "unstable and painful."  See Substantive Appeal received June 19, 2006.  He indicated that upon discharge, he was told by a doctor to see a physician for a painkiller as soon as he disembarked from the train he took home, and that he was to be kept on bedrest and observation "up until the day of my [May 6, 2003] surgery.  Id. 

There is support of the Veteran's assertions with respect to the need for further treatment or observation for his right knee disability after April 23, 2003, in the form of correspondence from an insurance firm indicating the Veteran was disabled from work following his April 23, 2003, discharge.  See February 28, 2005, correspondence from the AOK insurance firm noting that the Veteran was unable to work from April 24, 2003, to May 23, 2003, due to an acute meniscus "cut," chondromalacia, and "[i]llness of the synovialis and the tendons."  As such, the Board finds the Veteran's assertions as to the circumstances of his discharge on April 23, 2003, to be credible, and resolving all reasonable doubt in this regard in the Veteran's favor as required by law, finds that the service connected right knee disability which necessitated the hospitalization initiated on April 2, 2003 required treatment or observation for a period in excess of 21 days.  In short therefore, the criteria for a temporary total evaluation under 38 C.F.R. § 4.29 as a result of the hospital treatment initiated on April 2, 2003, are met.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.29; Gilbert, supra.
  
B. Service Connection for Trench Foot 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The service treatment reports (STRs), to include the reports from the September 1984 Medical Board examination, are silent for trench foot or related disability, and the Veteran specifically denied having any foot problems on a medical history completed in conjunction with the September 1984 Medical Board examination. 

After service, the Veteran's initial claim for service connection filed in December 1984 did not reference trench foot, nor did his January 1986 and March 1998 claims for service connection filed thereafter.  The Veteran ultimately filed a claim for service connection for trench foot as being due to exposure to the cold and wet climate during his service in Germany in August 1999.  This claim was initially denied by a May 2000 rating decision, which found the claim to be not well-grounded.  A timely appeal to this decision was not filed.  

The Veterans Claims Assistance Act (VCAA) eliminated the concept of a well-grounded claim.  Claims for service connection, such as the claim for trench foot in the instant appeal, which became final between July 14, 1999, and the enactment of the VCAA on November 9, 2000, required readjudication if made at the request of the Veteran within two years of the enactment of the VCAA or upon motion of VA.  See Pub. L. No. 106-475, § 7(b) (2000); VAOPGPREC 03-2001.  Such readjudication of the claim for service connection for trench foot was undertaken on VA's initiative by an April 2003 rating decision which "reopened" and denied the claim.  

The Veteran submitted a timely notice of disagreement with respect to the April 2003 denial of service connection for trench foot in July 2003.  Therefore, neither the May 2000 nor the April 2003 rating decisions are final, and the appeal with respect to the matter of entitlement to service connection for trench foot has been recharacterized as set forth on the Title Page.  As such, the claim for service connection for trench foot will be adjudicated based on a de novo review of all the evidence of record without the Veteran being required to submit new and material evidence.  In this regard, while the June 2017 supplemental statement of the case (SSOC) found that new and material evidenced had not been received to reopen the claim for service connection for trench foot, as the adjudication herein does not require the Veteran to submit new and material evidence, it is on the basis of a less stringent standard of review than was conducted in the June 2017 SSOC, and the adjudication below will thus not result in any prejudice to the Veteran.  
See  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The post service evidence includes an April 2004 private medical report reflecting the Veteran describing dysesthesia in both feet with changes in temperature which he attributed to frozen feet sustained during military maneuvers.  This report noted that a surgical vascular examination had resulted in no pathological findings and that the examination of the feet showed no dermatological pathological findings.  A December 2006 dermatologic report noted the presence of discrete nail dystrophy on both sides said to have manifested "supposedly after frostbite in 1981."  

Also of record is an article completed by a VA physician with respect to the proper consideration of claims based on cold injuries received in October 2010.  As this article contains entirely general information, with no findings specific to the Veteran, it is not sufficient to establish that the Veteran has a current disability due to trench foot that is etiologically related to service.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317(1998)); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

The Board has carefully considered the statements of the Veteran asserting that he has a current disability due to trench foot that is the result of cold injuries sustained in service but finds such assertions to not be credible when considering the totality of the evidence of record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  As set forth above, the Veteran specifically denied having any disability of the feet at separation from service.  Such a contemporaneous history is of greater probative value than the assertion of a foot disability made many years after service in contemplation of the receipt of monetary benefits.  

Moreover, the Veteran made no reference to trench foot on his initial application for service connection filed in December 1984, and on additional claims filed thereafter.  Such silence in applying for benefits, when the Veteran is otherwise affirmatively speaking, does not support a finding of continuous problems associated with trench foot beginning in service.  Also weighing against the credibility of the asserted link between service and a current trench foot disability is the fact that it was well over 13 years after service that the Veteran filed a claim for service connection for trench foot and even more years after service that dystrophy of the toes was clinically shown.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As the history relating any problems with the feet to a cold injury during service is found to not be credible, the December 2006 clinical reference to nail dystrophy being "supposedly" the result of exposure to the cold in the early 1980s-which is entirely based on a history provided by the Veteran that has no factual predicate in the record and is not credible-has no probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  

Aside from any credibility issues, to the extent the assertions of the Veteran are being advanced in an attempt to establish that he has a current disability due to trench foot that is etiologically related to in-service symptomatology or pathology, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau, 492 F.3d at 1372; Woehlaert, 21 Vet. App. at 456.  While the Veteran is competent to attest to having frozen feet during service and related symptomatology thereafter, the Board finds the contemporaneous evidence in the form of the silent STRs for a foot disability; the lack of any evidence of dystrophic toenails for many years after service; and the fact that it was over 13 years after service that the Veteran first filed a claim for service connection for trench foot-after not referencing such disability in earlier claims for service connection-to be more probative than his lay assertions made in connection with the instant appeal, and that these facts weigh against a finding of continuity of symptoms associated with trench foot from service to the present time.    

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claim for service connection for trench foot.  As such, this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A temporary total evaluation under 38 C.F.R. § 4.29 as a result of hospital treatment for service connected disability in excess of 21 days for the period beginning April 2, 2003, is granted, subject to the regulations governing the payment of monetary awards.  

Service connection for trench foot is denied.  


REMAND

The record does not reflect an examination of the right knee that contains the findings required by Correia v. McDonald, 28 Vet. App 158 (2016).  In Correia, the Court held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2017).  In this regard, and as applicable to the claim for an increased rating for the service connected right knee disability in the instant appeal given the fact that the left knee is not "undamaged," the final sentence of 38 C.F.R. § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing . . ."  
As such, the AOJ will be requested to afford the Veteran a VA examination of the right knee that contains the range of motion finding required by Correia.  Barr, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, and particularly given the reference to flare-ups by the Veteran's representative in his January 2018 presentation to the Board, the examination requested herein will also enable proper consideration of the recent Court decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017).

With respect to the claim for an increased rating for gastritis, the September 2010 remand directed that the Veteran be provided with a statement of the case (SOC) addressing this issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  As such an SOC has not been completed, the AOJ will be directed to complete an SOC with respect to the claim for an increased rating for gastritis.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure compliance with the instructions of it remands).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the nature, severity, and extent of the current pathology associated with the service-connected right knee disability.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the functional limitations resulting from the service-connected right knee disability, to include during flare-ups.  If flare-ups are not shown during the examination, the examiner should conduct efforts to obtain adequate information regarding the impairment resulting from flare-ups by alternative means, to include statements as to any such impairment by the Veteran himself.

2.  Furnish to the Veteran and his representative an SOC with respect to the claim for an increased rating for gastritis, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to this claim. The Veteran and his representative are hereby reminded that to obtain appellate review of this claim, a timely appeal must be perfected; that is, within 60 days of the issuance of the SOC addressing this claim.

3.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claim for an increased rating for the service-connected right knee disability.  To the extent this does not result in a complete grant of this claim, the AOJ shall issue an appropriate SSOC.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


